DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/8/21 has been entered.
Any objections and/or rejections from previous office actions that have not been reiterated in this office action are obviated.

Claims Status
Claims 1-14,17,18 and 20-22 are pending in the application. Claims 15-16,19 and 23 were cancelled in the amendment filed 11/8/21. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  combining the molecular motor with the cell and/or how the molecular motor is embedded in the lipid bilayer. 
Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8-10 recites the limitation "the associating" in lines 1. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14,17,18 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (US 2011/0077394A1) in view of Cnossen, Arjen (2013). Overcrowded alkene-based molecular motors: from single molecule to multimotor systems (ISBN: 978-90-367-6001-0 (print), 978-90-367-6000-3 (digital)) Doctoral Thesis, Stratingh Institute for Chemistry, University of Groningen, The Netherlands, Nature Nanotechnol. 2015, 10, 161-165 and S1-S64) and Wiel et al. (Org. Biomol. Chem. 2005, 3, 28-30) and in further view of Feringa et al. (Appl. Phys. A 2002, 75, 301-308).
Bell et al. (US 2011/0077394A1) discloses nanometer-scale rotary molecular motors powered and controlled by light energy wherein the design of the molecular motors is so that the rotary direction, drive light wavelength and other physical characteristics can be varied (abstract; p1, [0009] p9, [0059]; p13, [0100]). The molecular motors comprise a stator/base and a photoactive rotor (p3, [0054]). The molecular motor can be chemically functionalized to allow it to be integrated into or attached to a variety of structures. The X and Y groups of the rotor may be functionalized for inserting the motor (via both rotor and stator) into biomolecules or into synthetic polymers (abstract; p1, [0009];
p9, [0059]; p13, [0102]).
The molecular motor has the general formula (2) of 
    PNG
    media_image1.png
    166
    139
    media_image1.png
    Greyscale
wherein the rotor portion is 
    PNG
    media_image2.png
    167
    133
    media_image2.png
    Greyscale
(p10, [0069]; Table 1) and the Cb is a carbocyclic or heterocyclic group (p2, [0038]) stator/base (p3, [0054]; p4, [0055]; p7, [0058]; p9, [0059]). 
The molecular motors can be used for making holes in membranes by attaching compounds of the invention to or embedding them in a membrane creates a point of insertion or the ability to make a hole in the membrane at the location of the compound. For example, light activated motion of a rotor embedded in a lipid bilayer will increase the disorder of the membrane. Changes in membrane disorder will alter access of various molecules through the membrane. In the cellular environment, compounds of 
The molecular motors can be used for optical control of DNA structure, thereby permitting optical control of gene expression in vitro and in vivo (p12, [0082]).
The cellular environment of the disclosure encompasses the “in vitro” of the instant claims. 
The passing of pharmaceuticals through the membrane of the disclosure encompasses the passage of materials, such as active agents, drugs, etc. through the lipid bilayer of the instant claims. 
The molecular motors of the disclosure encompass the molecular motors of the instant claims, have the same properties and are capable of the same functions, such as simultaneously interacting with the lipid bilayer and the external stimulus.
Bell et al. does not explicitly disclose exposing the lipid bilayer to an energy source, associating occurs in vivo or administration of the molecular motor to a subject.
Bell et al. teaches that the molecular motors can be used for optical control of DNA structure, thereby permitting optical control of gene expression in vitro and in vivo (p12, [0082]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer the antibody-containing molecular motors to a subject for in vivo site specific membrane targeting and applying light energy for making holes in membranes as the molecular motors can be used in vitro and/or in vivo, as Bell et al. envisioned the use of the molecular motors in vivo for optical control of DNA in vivo and it would have been predictable to utilize the molecular motors for its other advantageous functions in vivo, such as opening of pores in a lipid membrane to allow access drugs through the pores for treatments.



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to co-administer the antibody-containing molecular motors to a subject with an active agent as Bell et al. teaches that the molecular motors embed in a lipid bilayer and disrupt the cellular membrane to allow access of pharmaceuticals through the membrane. Therefore, it would have been predictable to one of ordinary skill in the art that a pharmaceutical/active agent is present and administered with the molecular motor to be available for transport through the membrane.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to co-administer the antibody-containing molecular motors with the energy source capable of providing the external stimulus as the activation of the molecular motors requires the external stimulus.


Bell et al. does not disclose 
    PNG
    media_image3.png
    223
    472
    media_image3.png
    Greyscale
 of the instant claims, that at least one of R1-R3 is an electron donating group or that the energy source is ultraviolet light.
Cnossen, Arjen (2013) discloses light-driven molecular motors that are based on overcrowded alkenes. Both the so-called first and second generation molecular motors are discussed, as well as their potential applications (p1, first paragraph). 
The so-called first generation molecular motors comprise two identical halves connected by a central double bond, which is the axis of rotation (p1, First generation molecular motors). When the 
In second generation molecular motors, the two halves connected by the central double bond are not the same. One half is replaced by a tricyclic aromatic group and there is only one stereogenic center present (p5, Second generation molecular motors).
The combination of a five-membered ring in the upper half and a six-membered ring in the lower half resulted in the fastest motors known to date, with theoretical rotation rates up to the MHz regime (p8, last paragraph). For example, 
    PNG
    media_image4.png
    153
    328
    media_image4.png
    Greyscale
(Scheme 11). 
Overcrowded alkene-based molecular motors have several distinctive properties that may be exploited in a variety of applications. They are different from simple rotors in that they require an energy input. However, this also means they may be suitable for converting energy input into work. Using light and heat as energy inputs means that their operation is non-invasive and there is no build-up of used ‘fuel’ reagents. Furthermore, molecular motors are chiral, and their rotation proceeds in only one direction, which separates them from many systems based on molecular switches (p10, Applications).
When the compounds are irradiation with UV light, a photochemical E-Z isomerization takes place (p2, second paragraph; p5, Second generation molecular motors). When the molecule is in the excited state, the central double bond gains more single bond character and rotation around this bond becomes possible (p2, second paragraph). Synthetic molecular motors have the potential to play an essential role in the development of nanoscale mechanical devices, as evident from the many fascinating natural systems that use nanometer-sized motors to drive crucial biological processes. Many scientists, inspired by these natural systems, have attempted to mimic their functions with (semi)-
The molecular motors are a special case because rotation can be induced around a bond which normally does not allow rotation, and because there is control over the direction of the rotation. Potential applications of this controlled rotation in nanotechnology can be envisioned, like for example the transport of molecules in a directed manner (p105, Summary). The goal of the research in this thesis is to study in which way the rotation of molecular motors could be applied in nanotechnology. Because the direction of rotation can be controlled, they could conceivably be used to transport molecules on the nanoscale, for example (p106, first paragraph).
Li et al. (Nature Nanotechnol. 2015, 10, 161-165 and S1-S64) discloses that synthetic light-driven molecular motors are inspired by protein machinery found in biological systems. The molecular motors can produce work by rotation when triggered by various external chemical or physical stimuli (abstract). Li et al. teaches that by integrating light-driven unidirectional molecular motors are reticulating units in a polymer gel, it is possible to amplify their individual motions to achieve macroscopic contraction of the material (abstract). 
Second generation light-driven motors can rotate with high frequencies (up to 3 MHz) and can entangle polymer chains upon rotation (p161, left column, first paragraph). The molecular motors can be irradiated with ultraviolet light (p161, right column, second and third paragraphs).
The compounds are irradiation with an ultraviolet lamp and a mechanically enforced coiling of the self-entangled polymer chains upon rotation of the motor (p161, right column, second and third paragraph). The rotation forms a pore from macroscopic contraction which is a result of the microscopic twisting of the entangled polymer (Figure 3c; p163, right column, last paragraph). The molecular motors can be envisioned for functional processes (p164, right column).

Wiel et al. (Org. Biomol. Chem. 2005, 3, 28-30) discloses the nanomechanical devices/molecular motors and the construction of overcrowded alkenes in the molecular motors (p28, left column, first paragraph). The compounds comprise
    PNG
    media_image5.png
    93
    126
    media_image5.png
    Greyscale
, having distinct upper and lower halves, (Fig. 1) wherein Y comprises S and R may comprise OMe (table 1). The upper half contains a five-membered ring bearing the stereocenter needed to control the direction of rotation (p28, left column, first paragraph; Fig. 1).
A key feature of the light-driven molecular motors is that they are capable of repeated unidirectional rotation around their central double bond functioning as the axis of rotation. Control of the steric hindrance at the central olefinic bond, in the highly overcrowded alkenes, is a crucial parameter for the motor function (p28, left column; first paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the molecular motors of Bell et al. for the second generation molecular motors that utilize UV light for rotation as Li et al. teaches that second generation light-driven motors can advantageously rotate with high frequencies (up to 3 MHz) to entangle polymer chains upon rotation when irradiated with ultraviolet light, Cnossen, Arjen teaches that the combination of a five-membered ring in the upper half and a six-membered ring in the lower half (e.g.
    PNG
    media_image4.png
    153
    328
    media_image4.png
    Greyscale
) resulted in the fastest motors known to date, with theoretical rotation rates up to the MHz regime and 
The methoxy substituent of the second generation molecular motors encompasses the electron donating groups of the instant claims. 
The second generation molecular motors of the combined disclosures encompass the molecular motors of the instant claim 18.
The ultraviolet light encompasses the ultraviolet light and wavelengths of the instant claims.


Bell et al. does not explicitly disclose embedding the lipid bilayer with the base component.
Feringa et al. (Appl. Phys. A 2002, 75, 301-308) discloses a focus on second generation molecular motors, such as 
    PNG
    media_image6.png
    155
    424
    media_image6.png
    Greyscale
 that have distinct upper and lower halves where the lower part can be used for connection to other molecules or surfaces while the upper part still acts as a rotor (p306, 1.5 Second-generation molecular motor)
It would have been obvious to one of ordinary skill in the art at the time of the invention that the base component may be embedded in the lipid bilayer as Bell et al. teaches of inserting the motor (via both rotor and stator) into biomolecules or into synthetic polymers wherein the rotation of the embedded rotor that opens the lipid bilayer to generate a pore and Feringa et al. teaches of second generation molecular motors wherein the lower part can be used for connection to other molecules while allowing the rotor to rotate.

Response to Arguments
Applicant's arguments filed 11/8/21 have been fully considered but they are not persuasive.
Applicant asserts that Bell fails to teach or suggest any methods of exposing a lipid bilayer to an energy source after embedding the lipid bilayer with a base component of a molecular motor in order to facilitate the opening of the lipid bilayer. Rather, Bell merely states that a "rotor embedded in a lipid bilayer will increase the disorder of the membrane. Bell envisioned that its molecules could be utilized to wind or unwind DNA wherein DNA and lipid bilayers have different molecular structures and functions.
The reference of Bell et al. doesn’t state that only the rotor is embedded in the lipid bilayer but that having the rotor embedded in the lipid bilayer and the rotation of the rotor generates the pores in the lipid bilayer.
The reference of Bell et al. teaches of winding or unwinding DNA but also teaches that embedding a molecular motor in a membrane creates a point of insertion and the ability to make a hole in the membrane at the location of the compound.
The embedding of the rotor in the membrane does not exclude the embedding of the base into the membrane wherein Bell et al. teaches of the insertion of a motor (via both rotor and stator) into biomolecules or into synthetic polymers.
Applicant asserts that Bell fails to teach or suggest any methods of directly exposing a lipid bilayer to an energy source.
The reference of Bell et al. teaches of nanometer-scale rotary molecular motors powered and controlled by light energy and therefore it would have been predictable to one of ordinary skill in the art to apply light energy to activate the molecular motors.
Applicant asserts that Li and Cnossen remain entirely silent on any methods of opening lipid bilayers.

The reference of Cnossen was not used to teach of opening lipid bilayers but was used to teach second generation light-driven motors (e.g.
    PNG
    media_image4.png
    153
    328
    media_image4.png
    Greyscale
) which are the fastest motors known to date, with theoretical rotation rates up to the MHz regime.
Therefore, it would have been predictable to one of ordinary skill in the art substitute the molecular motors of Bell et al. for the second generation molecular motors that utilize UV light for rotation due to the advantage of faster motor rotation.  
Applicant asserts that Bell failed to provide a reasonable expectation of success for utilizing its molecular motors to open lipid bilayers or provide any experimental results, conditions or protocols for utilizing its compounds to open lipid bilayers.
The reference of Bell et al. teaches of embedding a molecular motor in a membrane creates a point of insertion or the ability to make a hole in the membrane at the location of the compound. The reference of Bell et al. is the PG PUB of the US patent 7,964,722 which comprises an enabling disclosure.
The reference of Li was not used to teach of opening lipid bilayers but was used to teach of second generation light-driven motors that rotate with high frequencies (up to 3 MHz) and can entangle polymer chains upon rotation upon irradiated with ultraviolet light to create a pore.
Therefore, it would have been predictable to one of ordinary skill in the art that a molecular motor creates a pore, within a membrane or polymer, upon rotation.
Applicant asserts that Li focused on a specific task of examining the properties of polymer gels that contained cross-linked molecular motors after exposure to ultraviolet radiation.

Applicant asserts that Cnossen only envisioned the use of molecular motors in "powering nanocars" or "transporting molecules."
The reference of Cnossen was used to teach second generation light-driven motors (e.g.
    PNG
    media_image4.png
    153
    328
    media_image4.png
    Greyscale
) which are the fastest motors known to date, with theoretical rotation rates up to the MHz regime.

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached M9-2, T9-3, W9-3, Th9-3, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/MELISSA J PERREIRA/               Examiner, Art Unit 1618